Citation Nr: 0527306	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory and 
sinus disorders due to exposure to asbestos.  

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the veteran had previously appealed the 
rating assigned for his service-connected lumbosacral spine 
disability.  Although he presented testimony concerning that 
issue and the issue relating to respiratory and sinus 
disorders at a personal hearing in September 2003, he 
specifically limited his appeal to the issue concerning 
respiratory and sinus disorders on a VA Form 9 that was 
received approximately one month later.  (The issue relating 
to hearing loss arose subsequently.)  The Board construes the 
veteran's statements on his Form 9 as a withdrawal of his 
appeal of the issue concerning a greater rating for his back 
disability.  That issue, therefore, is not before the Board 
for appellate consideration.  

The issue concerning service connection for respiratory and 
sinus disorders due to exposure to asbestos is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran sustained noise 
exposure during service.  

2.  The medical evidence shows that the veteran currently has 
a bilateral hearing loss disability.  

3.  The medical evidence shows that the veteran's current 
bilateral hearing loss resulted from his noise exposure 
during service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.103, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2004 
statement of the case and the various RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Finally, the Board notes that records of private treatment 
through July 2003 have been obtained, and that the veteran 
has been afforded a VA compensation examination.  The veteran 
has not identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Therefore, the Board finds that the duty to assist has also 
been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
each of the claims on appeal subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C.A. § 5103(a) therein, 
as well as the RO's consideration of each issue.  Therefore, 
the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

The service medical records are completely negative for 
complaints, clinical findings, or diagnosis indicating 
hearing loss.  At the time of the veteran's enlistment 
examination, audiometric testing revealed pure tone 
thresholds that did not exceed 5dB.  The report of his 
separation examination states only that his hearing was 15/15 
to spoken voice in each ear.  

The veteran has contended that, while he was a hospital 
corpsman on board ship during service, he was exposed to 
noise from the nearby firing of the ship's six-inch guns.  He 
also related that, on several occasions, he accompanied 
Marines as medical support on land in Vietnam, during which 
time he was in the immediate area of small arms fire and 
large artillery fire.  

The veteran has submitted a letter from a private physician, 
with a report of audiometric testing, dated in July 2003.  
The audiometric testing report provides graphical, rather 
than numeric, data which the Board cannot interpret and is 
also unclear even as to which frequencies were tested.  
Accordingly, that report dose not provide usable evidence 
regarding the veteran's hearing.  The physician wrote that 
the veteran had had "a lot of sound exposure history in his 
life.  He was in Vietnam and exposed to artillery and small 
arms fire."  He stated that the examination showed that the 
veteran had borderline normal hearing in the low frequencies 
and moderate high frequency sensorineural loss.  The 
physician commented that the veteran "likely has noise-
induced hearing loss."  Although the private physician did 
not specifically state that the veteran's hearing loss was 
due to noise exposure during service, the implication is 
certainly there.  

On an authorized audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
25
25
25
20
50
Left
20
25
25
30
55

Speech audiometry revealed speech discrimination ability of 
96 percent in each ear.  

The January 2004 audiometric data meet the criteria for 
hearing loss disability.  38 C.F.R. § 3.385.  The audiologist 
initially commented that the veteran underwent a whisper test 
on the separation examination and that the "whisper test" 
has been shown to be an unreliable test for detecting the 
presence of high frequency hearing loss or hearing loss that 
may be the result of noise exposure.  The Board notes, 
however, that the hearing test at separation was the "spoken 
voice test," rather than the "whisper test."  

The VA audiologist next commented that the factors favoring 
service connection included normal hearing on entering 
service, lack of post-service civilian noise exposure, and 
reported noise exposure during the veteran's attachment to a 
Marine unit in Vietnam.  He indicated that the factors 
against the claim included the veteran's inability to 
specifically relate his hearing loss to his military noise 
exposure, his uncertainty as to when he first noticed hearing 
loss, the fact that a medical corpsman is not an occupational 
specialty where exposure to noise is a constant occurrence, 
and the fact that other factors could have influenced his 
present hearing level during the 40 years since service.  The 
audiologist concluded that the evidence was insufficient to 
state, without resorting to speculation, whether there is a 
relationship between the veteran's current hearing loss and 
his military noise exposure.  

The Board finds that the January 2004 audiologist's statement 
constitutes a "non-opinion," inasmuch as it does not 
provide a definitive answer to the nexus question.  The Board 
notes, however, that the negative factors included the 
veteran's inability to provide a nexus opinion.  As noted 
above, the veteran's lay opinion as to medical nexus is 
entitled to no probative weight.  

Regardless, weighing the evidence, with one medical opinion 
favoring a nexus between the veteran's current hearing loss 
and his noise exposure in service and one "non-opinion," 
and resolving all doubt in the veteran's favor, 38 U.S.C.A. 
§ 5107(b), the Board finds that the evidence favors such a 
nexus.  

Therefore, because the evidence shows that the veteran 
currently has a bilateral hearing loss disability and because 
it shows the presence of a nexus between that hearing loss 
and his likely noise exposure during service, the Board 
concludes that the criteria for service connection for 
bilateral hearing loss are met.  Accordingly, service 
connection for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The service medical records show that the veteran was treated 
on several occasions for upper respiratory infections.  The 
records also show that he served on board a ship during 
service for approximately two years.  He contends that, in 
the course of his duties as a medical corpsman, he frequently 
was required to treat sailors in the boiler room or other 
areas where asbestos dust was evident in the air.  The 
post-service medical records reflect treatment for sinus 
infections and allergies, as well as upper respiratory 
infections.  

Because the evidence indicates a likelihood that he was 
exposed to asbestos during service, because the veteran has 
contended that his exposure to asbestos during service caused 
his current sinus and respiratory disorders, because the 
service records reflect treatment for respiratory disorders, 
and because the evidence reflect post-service treatment for 
various respiratory disorders, the Board believes that the 
duty to assist necessitates that an opinion be obtained as to 
whether any of the veteran's current respiratory disorders is 
due to asbestos exposure during service or to any other 
incident of service.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for a respiratory disorder 
since July 2003.  With any needed signed 
releases, the RO should request copies of 
the records of all treatment identified 
by the veteran.  All records so obtained 
should be associated with the claims 
file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for a pulmonary examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses of all 
respiratory disorders found to be 
present.  The examiner should 
specifically indicate the probability as 
to whether 1) any current respiratory 
disorder was caused by asbestos exposure 
during service, or 2) any current 
respiratory disorder is etiologically 
related to the manifestations noted in 
service or due to any other disease or 
injury in service.  The examiner's 
opinions should be supported by adequate 
rationale.  

3.  Upon completion of all requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


